t c memo united_states tax_court leonard stockwell petitioner v commissioner of internal revenue respondent docket no filed date leonard stockwell pro_se lisa r woods for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for after concessions we are asked to decide two issues first we are asked to decide whether petitioner was away from home when he worked as an 1see infra note for the concessions each party made airline mechanic for northwest airlines nwa in milwaukee and detroit to determine whether petitioner is entitled to deduct expenses for his vehicle meals_and_lodging while away from savage minnesota in the minneapolis area where he normally lived we conclude that he was not away from home second we are asked to decide whether petitioner substantiated various other expenses we conclude that petitioner has substantiated and is entitled to deduct some of these other expenses findings_of_fact some of the facts have been stipulated and are so found petitioner resided in savage minnesota at the time he filed the petition petitioner’s employment with northwest airlines petitioner began as an airline mechanic for nwa in and worked for nwa through petitioner worked in minneapolis for most of his career with nwa nwa sent layoff notices to some of its employees when it experienced financial difficulties the employees receiving the notices could either choose to accept the layoff or exercise their seniority seniority depended on the length of time an employee had worked for nwa regardless of where the airline facility was located an employee with higher seniority could 2although petitioner did experience a layoff for approximately months near the beginning of his employment with nwa it is of no moment to our decision exercise his or her seniority to bump an employee with less seniority and take that employee’s position the employee with less seniority could then take the layoff or find another employee with less seniority to bump this seniority bumping arrangement was in place across the country so that an nwa mechanic looking to keep his or her job at nwa had to look at several different cities to find a less senior employee to bump most employees exercised their seniority in the way that would give them positions in cities as close as possible to their families petitioner received a bump notice in date petitioner chose to exercise his seniority and bump another employee rather than accept the layoff bumping another employee meant petitioner could stay an nwa employee and could retain his health benefits some of the most senior mechanics were able to bump to positions in duluth minnesota but petitioner did not have the seniority to get a spot in this nearby city petitioner was able to bump to the next closest location milwaukee wisconsin he started working in milwaukee in date petitioner’s position in milwaukee had no specific end date petitioner expected to return to minneapolis as soon as there was an nwa job available in minneapolis that he had enough seniority to obtain the timing of a return to minneapolis would depend on nwa’s needs for mechanics in that city as well as the choices of the other mechanics also subject_to the seniority system petitioner worked in milwaukee until date when nwa again notified him that he would be laid off from his position in milwaukee petitioner once again chose to bump another employee this time taking a position in detroit michigan he started in detroit in early date and worked there for almost years until date petitioner maintained a residence in minneapolis throughout although he was working in milwaukee and then detroit for part of the year petitioner sometimes rented hotel rooms and sometimes stayed with other employees in hotel rooms they rented in milwaukee and detroit occasionally petitioner’s work schedule allowed him to return to minneapolis and stay at his residence petitioner had internet access at his minneapolis residence for august through date petitioner used some of his own tools in his work for nwa petitioner purchased most of these tools in his first years working for nwa so some of them were approximately years old by the year at issue petitioner also had a cellular phone his cellular phone number was the personal contact number he gave nwa petitioner wore a uniform while he worked for nwa he needed to clean his uniforms often because his work involved airline fuel and oil and was messy he estimated that he worked approximately days per month petitioner claimed he contributed some items to goodwill and made cash contributions to his church in petitioner’s return petitioner claimed certain expenses on schedule a itemized_deductions on the return for respondent examined the return and issued petitioner a deficiency_notice in which he disallowed many of the expenses of the expenses still in dispute petitioner assert he is entitled to deduct claimed cash and noncash charitable_contributions as well as unreimbursed employee business_expenses the unreimbursed employee business_expenses petitioner claimed included expenses for his vehicle lodging and meals while in milwaukee and detroit as well as expenses for internet access uniform cleaning depreciation of tools and cellular telephone petitioner timely filed a petition opinion the parties resolved many of the disputed expenses before trial we are asked to determine whether petitioner is entitled to deduct the remaining expenses we begin by considering 3respondent concedes that petitioner is entitled to deduct state and local_taxes real_estate_taxes home mortgage interest certain amounts for tools union dues and tax preparation fees the parties agree that petitioner is entitled to deduct a portion of his personal_property_taxes and points whether petitioner was away from home when he incurred expenses for his vehicle meals_and_lodging in milwaukee and detroit travel_expenses while away from home we begin by briefly outlining the rules for deducting travel_expenses a taxpayer may deduct reasonable and necessary travel_expenses such as vehicle expenses meals_and_lodging incurred while away from home in the pursuit of a trade_or_business sec_162 sec_262 a taxpayer must show that he or she was away from home when he or she incurred the expense that the expense is reasonable and necessary and that the expense was incurred in pursuit of a trade_or_business 326_us_465 the determination of whether the taxpayer has satisfied these requirements is a question of fact id the purpose of the deduction for expenses_incurred away from home is to alleviate the burden on the taxpayer whose business needs require him or her to maintain two homes and therefore incur duplicate living_expenses 49_tc_557 the duplicate costs are not deductible where the taxpayer maintains two homes for personal reasons sec_262 commissioner v flowers supra pincite 4all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated a taxpayer may deduct the expenses he or she incurred while away from home sec_162 the word home for purposes of sec_162 has a special meaning it generally refers to the area of a taxpayer’s principal place of employment not the taxpayer’s personal_residence 72_tc_190 affd 662_f2d_253 4th cir kroll v commissioner supra pincite there is an exception to the general_rule that a taxpayer’s tax_home is his or her principal place of employment 358_us_59 the taxpayer’s tax_home may be the taxpayer’s personal_residence if the taxpayer’s employment away from home is temporary id mitchell v commissioner tcmemo_1999_283 on the other hand the exception does not apply and the taxpayer’s tax_home remains the principal place of employment if the employment away from home is indefinite kroll v commissioner supra pincite it is presumed that a taxpayer will generally choose to live near his or her place of employment 603_f2d_1292 8th cir a taxpayer must however have a principal place of employment and accept temporary work in another location to be away from home kroll v commissioner supra a person who has no principal_place_of_business nor a place he or she resides permanently is an itinerant and has no tax_home from which he or she can be away 752_f2d_337 8th cir affg tcmemo_1984_63 edwards v commissioner tcmemo_1987_396 all the facts and circumstances are considered in determining whether a taxpayer has a tax_home see revrul_73_ 1973_2_cb_37 describing objective factors the commissioner considers in determining whether a taxpayer has a tax_home the taxpayer must generally have some business justification to maintain the first residence beyond purely personal reasons to be entitled to deduct expenses_incurred while temporarily away from that home 638_f2d_248 1st cir 67_tc_824 55_tc_783 where a taxpayer has no business connections with the area of primary residence there is no compelling reason to maintain that residence and incur substantial continuous and duplicative expenses elsewhere see 143_f3d_497 9th cir affg tcmemo_1995_559 deamer v commissioner supra hantzis v commissioner supra in that situation the expenses_incurred while temporarily away from that residence are not deductible hantzis v commissioner supra bochner v commissioner supra tucker v commissioner supra see mcneill v commissioner tcmemo_2003_65 aldea v commissioner tcmemo_2000_136 once petitioner was bumped from minneapolis he had no job to return to there his choices were to be laid off and have no work or to bump other employees and move to different cities to continue working nwa gave petitioner no end date for his positions in milwaukee and detroit nwa no longer required petitioner to perform any services whatsoever in the minneapolis area once he was bumped although petitioner maintained a residence in the minneapolis area and returned there occasionally to stay at the residence this fact alone does not dictate that petitioner’s tax_home was in savage minnesota where the residence was located unlike traveling salespersons who may be required to return to the home city occasionally between business trips petitioner’s business ties to the minneapolis area ceased when he was bumped the court understands that the nwa mechanics’ lives were unsettled and disrupted mechanics did not know how long they would have a job in one specific location they only knew the system was based on seniority they could bump less senior employees and they could be bumped by more senior employees while we acknowledge that petitioner would have liked to return to the minneapolis area to work for nwa petitioner did not know when such a return would be possible due to the seniority system the likelihood of petitioner’s return to a position in minneapolis depended on nwa’s needs for mechanics there as well as the choices of more senior mechanics petitioner did not know how long he would be in milwaukee or detroit or where he might go next it was not foreseeable that he would be able to return to minneapolis at any time due to the seniority system thus there was no business reason for petitioner to maintain a home in the minneapolis area petitioner kept the residence in the minneapolis area for purely personal reasons petitioner has failed to prove that he had a tax_home in accordingly petitioner was not away from home in milwaukee or detroit and the expenses he incurred while there are not deductible substantiation of expenses we next turn to the substantiation issues to determine whether petitioner is entitled to deduct any remaining expenses we begin by noting the fundamental principle that the commissioner’s determinations are generally presumed correct and the taxpayer bears the burden of proving that these determinations are erroneous rule a 503_us_79 290_us_111 moreover deductions are a matter of 5even if we had found that petitioner’s tax_home during was savage minnesota petitioner may not be treated as temporarily away from home while he worked in detroit because the position lasted over a year see sec_162 6petitioner does not claim the burden_of_proof shifted to respondent under sec_7491 petitioner also did not establish he satisfies the requirements of sec_7491 we therefore find that the burden_of_proof remains with petitioner legislative grace and the taxpayer has the burden to prove he or she is entitled to any deduction claimed rule a 308_us_488 292_us_435 welch v helvering supra this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish he or she is entitled to the deductions sec_6001 hradesky v commissioner supra the taxpayer shall keep such permanent records or books of account as are sufficient to establish the amounts of deductions claimed on the return sec_6001 sec_1_6001-1 e income_tax regs the court need not accept a taxpayer’s self-serving testimony when the taxpayer fails to present corroborative evidence beam v commissioner tcmemo_1990_ citing 87_tc_74 affd without published opinion 956_f2d_1166 9th cir unreimbursed employee business_expenses we shall now consider whether petitioner is entitled to deduct the claimed expenses beginning with the unreimbursed employee business_expenses petitioner claimed on schedule a in general all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business during the taxable_year are deductible but personal living or family_expenses are not deductible sec_162 sec_262 services performed by an employee constitute a trade_or_business 91_tc_352 sec_1_162-17 income_tax regs if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount of the deduction we may approximate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir for the cohan_rule to apply however a basis must exist on which this court can make an approximation 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir certain business_expenses may not be estimated because of the strict substantiation requirements of sec_274 see sec_280f 50_tc_823 affd per curiam 412_f2d_201 2d cir for such expenses only certain types of documentary_evidence will suffice internet access expenses we now examine those expenses not subject_to the strict substantiation requirements petitioner claimed dollar_figure for internet access expenses during we have characterized internet expenses as utility expenses verma v commissioner tcmemo_2001_132 strict substantiation therefore does not apply and we may estimate the business portion of utility expenses under the cohan_rule see pistoresi v commissioner tcmemo_1999_39 petitioner introduced copies of credit card statements indicating that microsoft charged him a total of dollar_figure in the microsoft charges were incurred in august through date months when he was in milwaukee wisconsin and detroit michigan petitioner admitted that he did not have documentation that his employer nwa required him to have internet access petitioner testified that he used the internet to look up information about his health insurance petitioner has not proven that his employer required him to have internet service or that he used the internet for his work at nwa petitioner is therefore not entitled to deduct any internet access expenses as employee business_expenses for cleaning expenses for uniforms petitioner claimed dollar_figure for cleaning expenses for his nwa uniforms expenses for uniforms are deductible if the uniforms are of a type specifically required as a condition_of_employment the uniforms are not adaptable to general use as ordinary clothing and the uniforms are not worn as ordinary clothing 30_tc_757 beckey v commissioner tcmemo_1994_514 we are satisfied that petitioner incurred deductible expenses for uniform cleaning petitioner gave unclear testimony however regarding how he calculated the dollar_figure for cleaning costs petitioner introduced a document on the letterhead of his cpa that also purports to indicate how the sum was calculated but it suggests an excessive_amount loads of laundry per month which was the number of days he estimated he worked each month we may estimate the amount of deductible cleaning expenses under the cohan_rule petitioner testified that he paid approximately dollar_figure per load of laundry we find that petitioner did approximately eight loads of laundry per month at dollar_figure for each wash cycle and for each dry cycle petitioner is therefore entitled to deduct dollar_figure of uniform cleaning expenses in depreciation expenses petitioner deducted dollar_figure for depreciation of the tools he used at his job at nwa the costs of tools with useful lives greater than a year are recoverable by depreciation sec_167 sec_168 117_tc_294 clemons v commissioner tcmemo_1979_273 petitioner’s testimony that he acquired his tools over the past years and purchased some of them in the first years he worked at nwa indicates that some tools were approximately years old during the year at issue the only documentary_evidence petitioner introduced to support his claimed deduction was a depreciation schedule indicating that he purchased the tools on date and date contrary to his testimony petitioner introduced no documentary_evidence regarding his tools such as receipts that would show their purchase_price or the purchase date petitioner also did not describe what specific tools he depreciated nor the tools’ expected useful lives petitioner has not substantiated that he is entitled to a depreciation deduction further we are unable to estimate any amount for depreciation under the cohan_rule because the evidence petitioner introduced is inadequate petitioner is therefore not entitled to deduct any amount for depreciation cellular phone expenses petitioner claimed dollar_figure of cellular phone expenses for cellular phones are included in the definition of listed_property for purposes of sec_274 and are thus subject_to the strict substantiation requirements gaylord v commissioner tcmemo_2003_273 a taxpayer must establish the amount of business use and the amount of total use for the property to substantiate the amount of expenses for listed_property nitschke v commissioner tcmemo_2000_230 sec_1_274-5t temporary income_tax regs fed reg date expenses subject_to strict substantiation may not be estimated under the cohan_rule sanford v commissioner t c pincite petitioner did not prove that nwa required him to have a cellular phone petitioner provided an nwa employee telephone listing and copies of his cellular phone bills the nwa employee telephone listing indicates only that petitioner’s cellular phone number was the contact number he gave nwa not that nwa required him to have a cellular phone petitioner also did not offer any evidence indicating how much he used his cellular phone for business use and how much for personal_use petitioner failed to establish that he incurred any expenses to use his cellular phone for business purposes in addition to those he would have incurred had he used it only for personal purposes petitioner is therefore not entitled to deduct any cellular phone expenses for charitable_contributions we finally consider petitioner’s charitable_contributions petitioner claimed he contributed dollar_figure cash and property worth dollar_figure to charitable organizations in charitable_contributions a taxpayer makes are generally deductible under sec_170 no deduction is allowed however for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by a qualified donee organization sec_170 the deduction for a contribution of property equals the fair_market_value of the property on the date contributed sec_1_170a-1 income_tax regs a taxpayer claiming a charitable_contribution is generally required to maintain for each contribution a canceled check a receipt from the donee charitable_organization showing the name of the organization and the date and amount of the contribution or other reliable written records showing the name of the donee and the date and amount of the contribution sec_1 170a- a income_tax regs we first consider petitioner’s cash contributions petitioner claimed he donated dollar_figure to his hometown church during petitioner provided the name and address of the church and the dates and amounts he contributed in a document he prepared 7there are now stricter requirements for contributions of money sec_170 no deduction for a contribution of money in any amount is allowed unless the donor maintains a bank record or written communication from the donee showing the name of the donee organization the date of the contribution and the amount of the contribution id this new provision is effective for contributions made in tax years beginning after date pension_protection_act of publaw_109_280 sec 120_stat_1080 himself when he prepared his tax returns he offered no receipts from the donee organization petitioner stated in the document he offered that he attended the church three times during the year and contributed dollar_figure each time we are convinced that petitioner attended the church and donated money but we do not find the amounts that petitioner claimed to be credible we may estimate cash charitable_contributions under the cohan_rule see fontanilla v commissioner tcmemo_1999_156 we conclude that petitioner is entitled to deduct dollar_figure of cash charitable_contributions we next turn to petitioner’s contributions of property petitioner provided a goodwill easter seals tax deduction statement dated date petitioner testified that he added the dollar value amount to the statement himself petitioner also introduced several pages of a worksheet he completed when preparing his tax_return to determine that the value of the property he donated was dollar_figure petitioner reported 8petitioner argues on brief that cash charitable_contributions of less than dollar_figure do not require a receipt or other substantiation petitioner is incorrect all charitable_contribution deductions for cash are subject_to substantiation sec_1_170a-13 income_tax regs moreover deductions for cash contributions of over dollar_figure are not allowed unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment by the donee organization sec_170 all contributions of property are also subject_to substantiation sec_1_170a-13 income_tax regs additional recordkeeping requirements apply to deductions claimed in excess of dollar_figure for contributions of property sec_1_170a-13 income_tax regs on his tax_return that he acquired the donated property on date for dollar_figure petitioner introduced no documentation to support the claim on his return that he acquired the property on date petitioner also did not introduce evidence that shows the price he paid when he acquired the property indeed petitioner testified that he actually acquired the donated items over time petitioner’s documentation regarding the donation of property is also inconsistent with other evidence in the record for example petitioner’s calendar indicates that he was working in detroit michigan on date the day of the purported donation petitioner speculated that he may have left detroit pincite a m that morning driven approximately hours to minnesota and brought the donated property to goodwill before goodwill closed on christmas eve we decline to accept petitioner’s speculative explanation and find that petitioner has not substantiated that he made charitable_contributions of property in let alone property worth dollar_figure petitioner is therefore not entitled to deduct any amount for charitable_contributions of property to reflect the foregoing and the concessions of the parties decision will be entered under rule
